Citation Nr: 0704832	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-27 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for schizoaffective disorder, bipolar type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1994 to 
August 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which continued a 50 percent disability 
rating for schizoaffective disorder, bipolar type.  In an 
increased rating claim, a claimant is presumed to be seeking 
the maximum amount permitted by law.  AB v. Brown, 6 Vet. 
App. 35 (1993). 

In the January 2007 Appellant's Brief, the veteran's 
representative argues that the nature of the veteran's 
psychiatric disorder makes it impossible for him to establish 
relationships or retain gainful employment.  This raises an 
informal claim for a total disability rating based on 
individual unemployability (TDIU), which is REFERRED to the 
RO for initial action.  See Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001). 

In his substantive appeal received in July 2004, the veteran 
requested a hearing before a Member of the Board at a local 
VA office.  In correspondence received in July 2004, the 
veteran indicated that he was willing to have a 
videoconference at the Cleveland RO before a member of the 
Board.  On March 31, 2005, the Board received correspondence 
from the veteran indicating that he wished to withdraw his 
request for a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Further development is necessary to ensure an informed 
decision.

In the Statement of Accredited Representative in Appeals Case 
dated April 2005, the veteran's representative asserts that 
the veteran is currently in Vocational Rehabilitation.  The 
veteran's VA vocational rehabilitation folder has not been 
associated with his claims file.  The veteran's 
representative requests that the veteran's vocational 
rehabilitation records be requested and considered as 
evidence in his increased rating claim.  The VA should obtain 
all relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  In 
addition, any VA treatment records that are not of record 
should be obtained.  

At the August 2004 RO hearing, the veteran stated that he had 
applied for Social Security Disability benefits.  VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Finally, since the last VA psychiatric examination was 
conducted in June 2004, the RO should also take this 
opportunity to provide the veteran with a new examination.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The RO should obtain the veteran's 
complete medical treatment records from 
the Cleveland VA Medical Center.  In 
particular, the RO should obtain any 
medical treatment records from the 
treatment received by the veteran from 
February 2005 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if the 
records are not available.  

2.  The RO should obtain the veteran's 
vocational rehabilitation file and 
associate it with the claims folder.


3.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4.  After obtaining all of the above 
mentioned evidence, the veteran should be 
afforded a VA psychiatric examination to 
ascertain the nature and severity of the 
veteran's schizoaffective disorder, 
bipolar type.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  In addition, the rationale for 
each opinion expressed should also be 
provided.  

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  
	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).









